Citation Nr: 1718546	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for scalp laceration scars.

2.  Entitlement to a separate rating for painful scalp laceration scars.

3.  Entitlement to service connection for a right ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served in the United States Navy from August 1983 to August 1987.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Boise, Idaho.  Jurisdiction is currently held by the RO in Albuquerque, New Mexico.

In October 2015, the Veteran testified at a hearing before the Board; a transcript of the hearing has been associated with the claims file.  These matters were previously remanded by the Board in February 2016.

The issue of entitlement to service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Scalp laceration scars are manifested by two stable scars without visible or palpable tissue loss or gross distortion or asymmetry of a feature or features; there are no characteristics of disfigurement present.

2.  The scalp laceration scars are painful to palpitation. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial compensable rating for scalp laceration scars.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.31, 4.118, Diagnostic Code 7800.

2.  The criteria for a separate initial disability rating of 10 percent, but not higher, for painful scalp laceration scars have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7804.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A noncompensable evaluation was assigned effective February 19, 2010.  The Veteran filed a December 2010 notice of disagreement (NOD) appealing this decision.  The Veteran contends that an increased evaluation is warranted for his scars.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This compensates the veteran for times since the effective date of his award when his disability has been more severe than other times. 

When weighing evidence, lay statements that describe the features or symptoms of an injury or illness are considered competent evidence.  Falzone v. Brown, 8 Vet. App. 398 (1995).  A lay person is also competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Veteran's scalp laceration scars are currently rated as noncompensably disabling by under DC 7800, relating to "scar(s) of the head, face, or neck" due to burns or other causes.  Under this DC, a 10 percent evaluation is contemplated when there is one characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  A 30 percent evaluation is assigned when there is "visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips)"; or when there are two or three characteristics of disfigurement.  Id.  

A 50 percent evaluation is warranted "[w]ith visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features" or with four or five  characteristics of disfigurement.  Id.  An 80 percent evaluation applies when there is "visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features" or where there are  six or more characteristics of disfigurement.  Id.  

There are eight characteristics of disfigurement for purposes of evaluation under 
§ 4.118: scar 5 or more inches (13 or more centimeters (cm.)) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and, skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.). Id. at Note (1).  These characteristics of disfigurement "may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation."  Id. at Note (5).  

The Board finds that a noncompensable rating under DC 7800 is appropriate.  An April 2016 VA examination noted two scars on the Veteran's scalp: one measuring 7.5 centimeters long by 0.3 centimeters wide at its widest point, the other measuring  2.5 centimeters long by 0.2 centimeters wide at its widest point.  The examiner reported no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner also found no gross distortion or asymmetry of facial features or visible or palpable tissue loss, although the examiner did note one area disfigurement: a 2 square-centimeter area of abnormal texture in which the scars are "devoid of hair."

Considering the foregoing, the Board finds a noncompensable disability rating is appropriate for the service-connected scalp laceration scars.  A 10 percent rating is not warranted because the scars do not meet any criteria for the 8 characteristics of disfigurement: neither scar reaches 13 centimeters in length or 0.6 centimeters in width; there is no elevation, depression, adherence to underlying tissue, or missing underlying; no abnormal pigmentation or inflexibility is noted; and although there is an area of abnormal texture, it is less than the 39 square centimeters outlined in Note (1).  Thus, a 10 percent rating is not warranted.  A 30 percent rating is also not warranted because the examiner found no gross distortion or asymmetry of facial features and no visible or palpable tissue loss.  A noncompensable rating is therefore appropriate in this case.  See 38 C.F.R. § 4.31.  

This does not end the Board's analysis.  Pursuant to Note (4) of DC 7800, disabling effects other than disfigurement associated with head, face, or neck scars should be separately evaluated under the appropriate DC.  These include effects such as "pain, instability, and residuals of associated muscle or nerve injury."  38 C.F.R. § 4.118, DC 7800.  In this case, there is no evidence of instability or associated muscle or nerve injury, but there is mixed evidence with regard to pain.

The April 2016 VA examination specifically reported no pain with either scar, although it did note the second, shorter scar to be "non tender" yet "sensitive to shaving."  At the October 2015 Board hearing, the Veteran testified that he experiences sensitivity in the area of his scars every time he uses a hairbrush, requiring him to remove it.  He additionally confirmed that he feels pain when he applies pressure in the area.  As noted above, the Veteran is competent to report symptoms of a condition, Falzone v. Brown, 8 Vet. App. 398 (1995), and the Board finds his testimony at the hearing credible with regard to these symptoms.  Although the Veteran did not attribute the pain he experiences to one scar versus both, he testified that the two are in close proximity and that he experiences pain in that area.  Accordingly, the Board resolves any reasonable doubt in the Veteran's favor and finds that the both scars are painful scars. 

The Board has considered whether an increased rating is warranted under the other criteria for rating scar disabilities but finds the other criteria are not applicable to the current case, as DCs 7801 and 7802 address scars not of the head, face, or neck.  Further, DC 7805 is not applicable because the record does not support the existence of additional disabling effects not considered by DCs 7800 and 7804.

Finally, the Board has considered whether there is a derivative claim of entitlement to a total disability rating based on individual employability (TDIU), but finds there is not.  See Rice v. Shinseki, 22 Vet. App. 447  (2009).  The Veteran has not claimed that he is unemployable because of his service-connected disabilities and this is not otherwise suggested by the evidence of record.  Indeed, to the contrary, the record indicates he worked during the majority of the claims period and retired in March 2016. Thus, no consideration of a TDIU is required.


Duties to Notify and Assist

VA met its statutory and regulatory duty to notify in a March 2010 letter.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  The Veteran was provided an April 2016 VA examination that considered the Veteran's history and addressed the current condition of the Veteran's scars and any associated symptoms.  

The Board also finds that VA has complied with the Board's previous remand instructions.  VA obtained and considered private records identified by the Veteran.  As previously noted, VA also provided a new VA examination that assessed both of the Veteran's scars.  Therefore, the Board finds that VA has complied with the previous remand directions.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 


ORDER

The claim for an initial compensable rating for scalp laceration scars is denied.  

A separate 10 percent rating for painful scalp laceration scars is granted.  


REMAND

Remand is necessary to develop the record, which indicates the presence of outstanding service treatment records.  The Veteran indicated at an April 2016 VA examination for his ankle condition that he participated in a separation examination at the termination of his service.  This examination is not included in the claims file.  As the record indicates that a separation examination may exist, further efforts are necessary to determine whether the examination is available for procurement.
Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), as well as any other appropriate facility, and request any additional service treatment records, to include a separation examination.

All efforts to obtain the reported records must be documented in the claims file and any records received pursuant to this request must be associated with the claims file.  If such records are unavailable or do not exist, an appropriate memorandum, following 38 C.F.R. § 3.159(e), should be provided to the Veteran.   

2.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


